DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The indefiniteness rejections have been overcome.  However, new indefiniteness has been introduced, as set forth below. 
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the following reasons:

Claim 1, line 17, “the top portion” lacks antecedent basis;
Claim 1, lines 17-18, “the top portion” lacks antecedent basis;
Claim 1, line 18, it is not clear whether “a first comb” refers to one of the combs already recited or to some other comb;
Claim 3, lines 7-9, the various combs and plates are confusing and need more distinguishing adjectives to distinctly claim the subject matter;
Claim 3, lines 10-11, the various combs and plates are confusing and need more distinguishing adjectives to distinctly claim the subject matter;
Claim 3, line 14, it is not clear whether “a second furniture component” refers to the previously recited second furniture component or to some other second furniture component;
Claim 4, line 2, “second plate” is confusing because there are two distinct previously recited elements referred to as “second plate”;
Claim 4, line 3, it is not clear to which of the individual combs “individual comb” refers;
Claim 4, line 4, it is not clear whether “a furniture component” refers to one of the previously recited furniture components or to some other furniture component;
Claim 4, lines 5-6, it is not clear to which of the plurality of first plates is being referred; and 
Claims 2 and 5-7 are indefinite as depending from an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Mizelle (US 5709500).
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1.    A furniture assembly system comprising:
an article of furniture comprising a plurality of furniture components (Figure 1) 
where at least a first furniture component selected from the plurality of furniture components comprises a first comb (comprising plates 222, 224, 226 in Figure 12) of the one or more furniture assembly apparatuses;
where at least a second furniture component selected from the plurality of furniture components comprises a second comb (comprising plates 254, 256, 258 in Figure 13) of the one or more furniture assembly apparatuses;
where the first furniture component is positioned such that the first comb of the first furniture component interleaves the second comb of the second furniture component (as shown in Figures 1 and 14);
each of the furniture assembly apparatuses have two or more mounting apertures (shown at 259 in Figure 13, and similar unlabeled structure in Figure 12) and each mounting aperture having a first and a second associated tool gap (as shown at 229 and 231 in Figure 12);
wherein said first tool gap comprises a first semicircular cutout in the top portion of a first plate and said second tool gap comprises a second semicircular cutout in the top portion of a second plate of a first comb of each furniture assembly apparatus (as shown in Figure 12);
where a conical peg (18, 318) of the one or more furniture assembly apparatuses is inserted through the first comb and through the second comb via a plurality of peg apertures (32, 34, 46 in Figure 2 and 232, 234, 236 in Figure 12).

2.    The furniture assembly system of claim 1,
where a first subset of the plurality of furniture components are coupled via the one or more furniture assembly apparatuses to complete the assembly of the article of furniture (a first subset comprising first instances of elements 214, 216 shown in Figures 12 and 13).

3.    The furniture assembly system of claim 1, further comprising: a furniture assembly apparatus comprising:
the first comb (as identified above),
the second comb (as identified above), and 
the conical peg (as identified above);
a first individual comb selected from the first comb and the second comb where said plates comprise a plurality of first plates that are parallel to each other and are attached to a second plate (as shown in Figures 2-3 and 12-14); 
a second individual comb where said plates comprise a plurality of first plates that are parallel to each other and are attached to a second plate (as shown in Figures 2-3 and 12-14);
said first individual comb is coupled to a first furniture component and said second individual comb is coupled to a second furniture component (as shown in Figure 1);
said first furniture component is coupled to a second furniture component (as indicated in the exploded view of Figure 1) when said plurality of first plates from the 
where the conical peg is inserted through a plurality of peg apertures located in the plurality of first plates of both the first comb and the second comb to prevent the first comb and the second comb from separating (as shown in Figure 2 and 14).

4.    The furniture assembly system of claim 3,
where said second plate comprises a plurality of mounting apertures (as best understood in light of the indefiniteness, both of the second plate and the base plate have apertures at 232 in Figure 12 or  259 in Figure 13); 
where each of said mounting apertures are operable to mount the individual comb to a furniture component (as shown in Figures 1);
where each of said mounting apertures are located between the plurality of first plates (as taught by the mounting apertures in Figures 1-2 and mounting aperture 259 in Figure 13).

5.    The furniture assembly system of claim 3,
where each of said first and second individual combs comprises two or more tool gaps (at 229 and 231 in Figure 12, and at similar locations and structure 261, 263 of Figure 13); 

where the two or more tool gaps correspond in position to each of the plurality of mounting apertures (as shown in Figures 12-13);
where the two or more tool gaps allow a tool to access mounting hardware located at the plurality of mounting apertures (column 2, lines 37-41).

6.    The furniture assembly system of claim 3,
where the conical peg comprises an insertion limiter to limit the distance that the conical peg is inserted into the first comb and the second comb (shown as a head on one end of the peg in the embodiments of Figures 1-11).

7. The furniture assembly system of claim 1, further comprising:
attaching two or more components of an item of furniture together by connecting a plurality of furniture assembly apparatuses in a proper orientation to complete the assembly of an item of furniture (as shown by the exploded view in Figure 1),
where the assembled item of furniture is held together securely during use by the plurality of furniture assembly apparatuses (as made clear by the illustrations in the all the figures and by the disclosure in column 6, lines 48-61).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 


DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636